Appellate Case: 21-1195     Document: 010110713686        Date Filed: 07/20/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 20, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  BRUCE CASIAS,

        Plaintiff - Appellee,
                                                       Nos. 21-1195 and 21-1205
  v.                                              (D.C. No. 1:17-CV-02635-REB-SKC)
                                                               (D. Colo.)
  RAYTHEON COMPANY; RAYTHEON
  INFORMATION SYSTEMS COMPANY,
  and/or its business division: Intelligence,
  Information, and Services,

        Defendants - Appellants.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, EID, and CARSON, Circuit Judges.
                  _________________________________

       Bruce Casias was an engineer working for defense contractor Raytheon. After

 34 years without issue in the industry, Casias was instructed to falsify test results on

 a GPS program that would be used by the United States military. He reported those

 instructions and was demoted. At trial, a jury found Raytheon had violated the

 Defense Contractor Whistleblower Protection Act, and it awarded Casias damages of

 $1,043,000. We affirm.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1195    Document: 010110713686        Date Filed: 07/20/2022     Page: 2



                                I.     BACKGROUND

       Bruce Casias oversaw independent testing of a Raytheon GPS project designed

 for the U.S. Air Force. The project was going poorly—it was far behind schedule

 and more than a billion dollars over budget. In November of 2015, Casias’s superior

 Joe Hollon instructed Casias to change certain data to make the project look more

 successful. Specifically, Hollon asked Casias to mark all incomplete tasks as

 complete.

       In a phone call, Casias questioned the ethics of changing the data, but Hollon

 insisted, saying “Just do it.” So Casias changed the data and sent it to the Air Force,

 as instructed. He immediately notified Raytheon leadership that Hollon had

 instructed him to falsify data. Over the next months, Casias received emails from the

 Air Force asking why the data was suddenly different. He responded only to defer

 the questions to Hollon. During this period, he repeatedly brought up his ethics

 concerns to Hollon and was chastised for doing so.

       In May of 2016, Casias was reassigned from his testing role where he managed

 dozens of employees to a minor role managing only two employees. Hollon told

 Casias’s replacement, David Martinez, that Casias had falsified data and was being

 removed from his position. Aplt. App., Vol. V at 1029. Casias felt that he was being

 punished for telling the truth about the data. He contacted Raytheon’s Ethics

 Department and a Department of Defense hotline to report this.




                                            2
Appellate Case: 21-1195   Document: 010110713686       Date Filed: 07/20/2022      Page: 3



       Casias left Raytheon and took a position with Ball Aerospace. His salary,

 benefits, and rank at Ball were lower. He also experienced depression, health issues,

 weight changes, and relationship problems that led to divorce.

       Casias sued Raytheon in the District of Colorado for employment violations,

 including a violation of the Defense Contractor Whistleblower Protection Act

 (DCWPA). The jury found for Casias on the DCWPA claim, awarding him $43,000

 backpay and $1,000,000 noneconomic damages. The district court struck the

 backpay award, finding the demotion did not cause any lost wages.1 The one million

 dollars in noneconomic damages still stands.

       After trial, Raytheon filed a motion for judgment notwithstanding the verdict

 or remittitur. It argued (1) Casias did not show an adverse employment action or

 causation, necessary elements of his claim, (2) that the noneconomic damages

 awarded by the jury were excessive, and (3) that the weight of the evidence was

 against Casias. The district court denied Raytheon’s motion, leaving the jury verdict

 undisturbed. It granted attorney’s fees to Casias, as contemplated by the DCWPA.

 Raytheon appealed the judgment notwithstanding the verdict and attorney’s fees

 orders.




       1
         The adverse employment action here, the demotion, did not cause any change
 in Casias’s salary or benefits. Casias’s choice to resign and move to Ball Aerospace
 may have reduced his total compensation, but this was not a direct result of the
 adverse action by Raytheon. Thus, it is not properly considered in calculation of lost
 wages or backpay.
                                           3
Appellate Case: 21-1195     Document: 010110713686        Date Filed: 07/20/2022     Page: 4



                                     II.   ANALYSIS

        Raytheon advances two main arguments that the district court should have

 overturned all or part of the jury verdict: (1) there was not sufficient evidence for a

 jury to find for Casias as to each essential element of his DCWPA claim, and (2) the

 damages verdict was so excessive that it suggested prejudice. For the reasons below,

 we reject both arguments, preserve the jury verdict, and affirm the decisions of the

 district court.

    A. Sufficiency of the Evidence

        Raytheon argues that the jury’s verdict was not supported by the evidence. But

 Casias presented enough evidence for a reasonable jury to find for him.2

        Under the Rule 50(b) standard for judgment notwithstanding the verdict, “[w]e

 must affirm if, viewing the record in the light most favorable to [Casias], there is

 evidence upon which the jury could properly return a verdict for [Casias].” Harold’s

 Stores, Inc. v. Dillard Dep’t Stores, Inc., 82 F.3d 1533, 1546 (10th Cir. 1996). We

 may overturn the jury’s verdict only if “there is no legally sufficient evidentiary basis

 . . . with respect to a claim or defense . . . under the controlling law.” Id. (quoting

 Fed. R. Civ. P. 50(a)).




        2
        The same is true for Raytheon’s motion in the alternative for a new trial
 based on the weight of the evidence and its appeal of the attorney’s fee award, as
 Raytheon’s only argument against the award of attorney’s fees is also based on the
 weight of the evidence.
                                             4
Appellate Case: 21-1195    Document: 010110713686        Date Filed: 07/20/2022    Page: 5



       The Defense Contractor Whistleblower Protection Act prohibits a defense

 contractor from demoting an employee “as a reprisal for disclosing . . . information

 that the employee reasonably believes is evidence of . . . mismanagement of a

 Department of Defense Contract.” 10 U.S.C. § 4701(a)(1)(A). To prevail on a

 DCWPA claim, an employee must prove (1) he engaged in protected activity, (2) the

 employer knew of the protected activity, and (3) the protected activity was a

 contributing factor in an adverse employment action taken against him.

       Raytheon argues that Casias failed to prove two essential elements of his

 claim. First, it argues Casias did not prove that he suffered an adverse employment

 action. It claims he was reassigned, not demoted. Second, Raytheon argues Casias

 did not prove that the adverse action was connected to his protected activity. We find

 these arguments unpersuasive in light of the record as a whole.

       Demotion. Raytheon argues that Casias did not face an adverse employment

 action and was merely reassigned. It is uncontested that his title, salary, and benefits

 stayed the same. But he went from supervising dozens of employees to supervising

 only two. Based on Tenth Circuit caselaw, a decrease in job responsibilities alone is

 relevant to, though not sufficient for, the existence of an adverse employment action.

 See Stover v. Martinez, 382 F.3d 1064, 1075 (10th Cir. 2004). A change in

 responsibilities, combined with a decrease in reputation and job prospects, can

 constitute an adverse employment action.

       Raytheon argues that Casias’s job prospects remained the same, but a jury

 could reasonably infer otherwise. Casias was hired by another defense contractor,

                                            5
Appellate Case: 21-1195    Document: 010110713686        Date Filed: 07/20/2022    Page: 6



 but he was hired at a lower rank and with a lower salary. Raytheon points out that its

 employees testified that it was not a demotion to be reassigned. But different

 Raytheon employees testified that the reassignment was a demotion, and they

 believed it would negatively impact Casias’s career. A reasonable jury could view

 the conflicting testimony and decide the reassignment was adverse.

       Raytheon also argues that after Casias resigned, the role he was reassigned to

 became more significant and had authority over more employees. There are differing

 ways to view this shift: either Casias’s impatience caused him to resign before his

 role was fully settled, or Raytheon was punishing Casias but had no such qualms

 about his successor. The jury seemingly chose to believe the latter narrative. Taking

 the facts in the light most favorable to Casias, as we must, we cannot overturn that

 determination. There is evidence from which a reasonable jury could find that Casias

 experienced an adverse employment action.

       Causation. As for causation, Raytheon first argues that Casias himself

 admitted he had no reason to believe Hollon retaliated against him. Op. Br. at 23.

 But that takes Casias’s testimony out of context. The (confusing) question was, “You

 have no reason to believe Joe Hollon would have a reason to retaliate against you?”

 Op. Br. at 23 (emphasis added). This question goes to Hollon’s motive, not the fact

 of whether or not he retaliated. Further, just before this answer, Casias started to say

 Hollon was forced into retaliation by higher-ups at Raytheon. A reasonable jury

 could infer from this testimony that Hollon retaliated against Casias, even though he

 did not have a personal reason for doing so.

                                            6
Appellate Case: 21-1195    Document: 010110713686         Date Filed: 07/20/2022     Page: 7



       Raytheon next argues that Hollon had an alternative reason to demote Casias—

 Casias followed his unethical order. While this may be an undesirable reason to

 demote an employee, it is not prohibited by the DCWPA. The DCWPA only

 prohibits demotion based on the reporting of an unethical act, not the performance of

 an unethical act. It is true that Raytheon presented this theory to the jury, but the jury

 had sufficient reason to believe it was pretextual. Casias testified that when he

 brought up the ethics of the false reporting, Hollon was angry and raised his voice.

 When Casias mentioned his concerns in a meeting, Hollon chastised Casias for

 bringing up the false reporting around others. Aplt. App., Vol. III at 843. Finally,

 Hollon’s claim that he demoted Casias for following Hollon’s own order may well

 have rung false to the jury. At this stage, it is not our role to weigh the evidence or

 consider alternative theories. The jury had sufficient evidence to believe Casias’s

 version of the events, and we cannot review its credibility decisions.

       Raytheon finally argues that the district court incorrectly relied on the jury’s

 rejection of Raytheon’s defense. The jury, when asked if Raytheon proved by clear

 and convincing evidence that it would have demoted Casias even absent the protected

 activity, said “No.” Raytheon argues it was error for the district court to rely on the

 rejection of its defense, because the defense and case-in-chief have different burdens

 of proof. But the district court explicitly found “a legally sufficient evidentiary basis

 for each essential element of Mr. Casias’s claim.” Aplt. App., Vol IV at 844. Thus,

 the district court did not rely on the jury’s rejection of Raytheon’s affirmative



                                             7
Appellate Case: 21-1195    Document: 010110713686         Date Filed: 07/20/2022       Page: 8



 defense. Instead, it correctly found there was sufficient evidence for a reasonable

 jury to find Casias proved each element of his DCWPA claim.

    B. Damages

       As for the damages award, to prevail on a motion for a new trial, a defendant

 must show the damages are so grossly excessive “as to shock the judicial conscience

 and to raise an irresistible inference that passion, prejudice, corruption or other

 improper cause invaded the trial.” Telecor Communications, Inc. v. Southwestern

 Bell, 305 F.3d 1124, 1143 (10th Cir. 2002). A jury has “wide latitude and discretion”

 in imposing a verdict for damages. Prager v. Campbell Cty. Mem’l Hosp., 731 F.3d

 1046, 1063 (10th Cir. 2013). It must weigh a large amount of conflicting evidence,

 and “[i]nherent in its decision [is] a searching assessment of each witness’s

 credibility.” Id. Thus, we give great deference to its determination of damages.

       Raytheon argues that the damages were excessive because it did not do

 anything particularly egregious. But it falsified information for use by the United

 States military—this, if left unchecked and undiscovered, could have far-reaching

 repercussions. Then, when an employee attempted to report the falsification, it

 removed him from his data-collection role entirely. This is a serious violation of the

 DCWPA.

       Raytheon next argues that the award was vastly disproportionate to Casias’s

 injury. Casias alleges emotional and physical distress, a breakdown of his marriage

 and other relationships, and depression. He alleges that his successful career was

 derailed and his plans for retirement were put off. He suffered reputational harm

                                             8
Appellate Case: 21-1195      Document: 010110713686        Date Filed: 07/20/2022     Page: 9



 when Raytheon employees implied that he was responsible for the falsified data.

 Further, the fact that he was punished for reporting misconduct could reasonably

 cause emotional distress.

        To be sure, the award here is large. But it was not a gross abuse of discretion

 for the trial court to find that the award did not represent “a miscarriage of justice.”

 Century 21 Real Est. Corp. v. Intern. Inv. Corp., 315 F.3d 1271, 1282 (10th Cir.

 2003). It is possible that the jury found Raytheon’s behavior to be egregious and that

 it credited Casias’s testimony that he endured substantial emotional distress. Further,

 it may have found that Casias’s reputation was particularly valuable, as he was a

 highly skilled, high-ranking engineer.

        Giving proper deference to the jury’s role, we affirm the district court’s refusal

 to overturn its damages award.

                                  III.    CONCLUSION

        For the reasons above, we affirm the decisions of the district court and the jury

 verdict. Casias is also entitled to seek appellate attorney’s fees in the district court.


                                              Entered for the Court


                                              Timothy M. Tymkovich
                                              Chief Judge




                                              9